348 So. 2d 348 (1977)
JEFFERSON NATIONAL BANK OF MIAMI BEACH, Petitioner,
v.
Gerald A. LEWIS, Comptroller of the State of Florida As Head of the Department of Banking and Finance, and Capital Bank of North Bay Village, Respondents.
Gerald A. LEWIS, Comptroller, and Capital Bank of North Bay Village, Appellants,
v.
JEFFERSON NATIONAL BANK OF MIAMI BEACH, Appellee.
Nos. FF-53 and FF-261 and FF-477.
District Court of Appeal of Florida, First District.
June 30, 1977.
Rehearings Denied August 18, 1977.
Robert M. Ervin, Joseph C. Jacobs and Robert J. Angerer, Ervin, Varn, Jacobs, Odom & Kitchen, Tallahassee, for Jefferson.
Richard E. Gentry, Tallahassee, and S. Craig Kiser, Davenport, Iowa, for Department of Banking and Finance and Lewis.
Dennis I. Holober and Charles G. Moerdler, Stroock, Stroock & Lavan, Miami and New York City, for Capital Bank of North Bay Village.
PER CURIAM.
In No. FF-261, the order of the Comptroller and Department of Banking and Finance denying petitioner Jefferson participation in a hearing pursuant to Section 120.57, Florida Statutes (Supp. 1976), is REVERSED. Gadsden State Bank v. Lewis, 348 So. 2d 343 (Fla. 1st DCA, op. filed this date). In No. FF-53, the order approving respondent Capital's application for branch banking authority at 780 Arthur Godfrey Road, Miami Beach, is likewise REVERSED and cause REMANDED for further proceedings on Capital's application in accordance with today's decision in Gadsden. By leave of the Comptroller and Department, Capital may continue interim branch operations until final agency action is taken on its application. In No. FF-477, the appealed order of the Leon County Circuit Court granting Jefferson declaratory and injunctive relief, although in substance entirely correct, is REVERSED and the cause REMANDED for dismissal because adequate remedies were and are available under Chapter 120, Florida Statutes (Supp. 1976). State ex rel. Dep't of Gen. Serv. v. Willis, 344 So. 2d 580 (Fla. 1st DCA 1977); School Board of Leon County v. Mitchell, 346 So. 2d 562 (Fla. 1st DCA 1977).
BOYER, C.J., and McCORD and SMITH, JJ., concur.